Blinds to Go (U.S.), Inc. v Times Plaza Dev., L.P. (2021 NY Slip Op 08162)





Blinds to Go (U.S.), Inc. v Times Plaza Dev., L.P.


2021 NY Slip Op 08162


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-08002
 (Index No. 41932/03)

[*1]Blinds to Go (U.S.), Inc., appellant, 
vTimes Plaza Development, L.P., respondent.


Herrick, Feinstein LLP, New York, NY (William R. Fried and David R. King of counsel), for appellant.
Kenneth J. Glassman, New York, NY, for respondent.

DECISION & ORDER
In an action to recover damages for breach of a lease, the plaintiff appeals from stated portions of an order of the Supreme Court, Kings County (David B. Vaughan, J.), dated June 14, 2017. The order, inter alia, upon a decision of the same court (Miriam P. Sunshine, Ct. Atty. Ref.) dated February 13, 2017, made after a hearing, in effect, granted that branch of the defendant's motion which was for a determination that it was the prevailing party entitled to attorney's fees and costs pursuant to the lease and to refer the matter to the Referee to hear and determine the amount of attorney's fees and costs to be awarded to the defendant and for the entry of a judgment.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review on the related appeal and cross appeal from the judgment (see CPLR 5501[a][1]; Blinds To Go [U.S.], Inc. v Times Plaza Development, L.P., _____ AD3d _____ [Appellate Division Docket No. 2019-2006; decided herewith]).
RIVERA, J.P., DUFFY, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court